Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3, 11-12, 20-24, and 26-36 are pending in this application.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Election/Restrictions
3.	Applicant’s election without traverse of Group I and a single disclosed species in the reply filed on 03/03/2022 is acknowledged.

    PNG
    media_image1.png
    117
    220
    media_image1.png
    Greyscale

Previously, the examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of applicant’s invention but stopped when a prior art was found.  
Now after applicant’s response to the Final Rejection, the examiner continued the search focusing on A = pyridyl and stopped when another prior art was found. The examiner recommends that applicants review their invention.  

Response to Amendment
4.	Applicant’s amendment filed 10/03/2022 in response to the previous Office Action (03/18/2022) is acknowledged.  The prior art rejections of claims 1, 3, 11-12, 20-21, 23, 28 and 30 under 35 U.S.C. 102(a)(1) (item 6) and under 35 U.S.C. 112 (b) have been obviated.   	  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 11-12, 20-21, 28, 30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks et al. WO 2018/081378 A1.  Cited reference at page 8 teaches the following four compounds that are the same as applicants when applicant’s Formula (I) has the following substituents:
A = methoxy substituted pyridyl; Y = O; R3 = R4 = H; and R2 = -CH(CH3)-C(O)NH-phenyl substituted by CF3 (i.e. n = 1, RE = CH3 and R5 = C(O)NRCRD RC = H and RD CF3 substituted phenyl).

    PNG
    media_image2.png
    449
    1335
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    112
    1248
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    323
    871
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    124
    1304
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    304
    911
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    420
    1255
    media_image7.png
    Greyscale

Since said compounds are the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 3, 11-12, 20-23, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. Chemical & Pharmaceutical Bulletin (1994), 42(9),1850-3.  Cited reference teaches the following compound that is almost the same as applicants when applicant’s Formula (I) has the following substituents:
A = unsubstituted pyridyl; Y = O; R3 = R4 = H; and R2 = -CH2-CH2-imidazolyl.


    PNG
    media_image8.png
    389
    1321
    media_image8.png
    Greyscale

The only difference between the prior art compound and applicant’s compound is in the presence or absence of a methyl substituent.  Applicants require that the pyridyl moiety to be substituted by at least methyl (i.e. A = pyridyl and RA = methyl). The prior art compound is unsubstituted (i.e. A = pyridyl). Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph.
In order to overcome this rejection, applicants have to show unexpected result under oath.  Alternatively, applicants can overcome this rejection by deleting RA = methyl from the definition of RA. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1, 3, 11-12, 20-24, 26-30 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants have a written description for A = pyridyl and not for A = pyrazinyl, pyrimidinyl, triazinyl or pyridazinyl.   There are no working examples that describe A = pyrazinyl, pyrimidinyl, triazinyl or pyridazinyl. In order to comply with the written description requirement, it is recommended that applicants delete A = pyrazinyl, pyrimidinyl, triazinyl or pyridazinyl. Note that A = pyrazinyl, pyrimidinyl, triazinyl or pyridazinyl are also non-elected species.   

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



October 18, 2022